Title: From George Washington to John Page, 23 September 1795
From: Washington, George
To: Page, John


          
            Dr Sir,
            Mount Vernon 23d Septr 1795.
          
          You, probably, are better acquainted with the writer of the enclosed letter than I am I therefore take the liberty of giving you the trouble of forwarding, or returning my letter to him, according to the idea you may entertain of the abilities of the Gentleman to comply with the terms I offer the Land on—left open for your perusal. I have also had proposals to rent it—pray what ought I to ask? I am told there is no building on it; the fencing all destroyed—& depredations committing on the Timber.
          Be so good when you write to me, which I hope will be as soon as your convenience will permit, to let me know the highest price (by the acre) you conceive I may get for my interest in the Dismal Sw⟨amp⟩—I have an offer for it, & as the property is rather expensive than productive, I am disposed to part with it. With great esteem & regard, I am Dr Sir &c.
          
            G.W.
          
        